DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Applicant’s amendment to the drawings has overcome each and every drawing objection previously set forth in non-final office action dated 10/07/2021. Therefore, the objection has been withdrawn.
Applicant’s amendment to Claims 3-5 and 10-11 has overcome each and every Claim objection previously set forth in non-final office action dated 10/07/2021. Therefore, the objection has been withdrawn.
The Applicant originally submitted claims 1-11 in the application. In the present response, the Applicant amended Claims 1, 4-5, 8-11 and added new Claims 12-13 and cancelled Claim 3. Accordingly, Claims 1-2 and 4-13 are currently pending in the application.
Response to Arguments
Applicant’s argument filled 12/30/2021, with respect to rejection of Claim 1 under 35 U.S.C. § 102(a)(1) has been fully considered, however not persuasive. 
MPEP 2111 states that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification, and an examiner must construe claims terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim.

The Examiner revisited the Claim limitations of present invention against the prior art of record and concluded that in a broadest reasonable interpretation consistent with the specification, Claims of the present invention are reasonably taught or suggested by the cited art of the record as recited in rejection of Claims below in this office action.
With respect to the Applicant’s remarks to Claim 1 that, “It is respectfully submitted that, in Claim 1, and the specification the pin is clearly described as flexible” (Present remarks page 7), the Examiner respectfully disagree”. 
While Mau does not describe 7 as being flexible, Mau [0027] describes 7 as being made of “metal”, preferably copper or aluminum, and further Mau [0032] recites the element as being “robust”, Mau [0027] is concern about separation of the rigid heat conducting 7 from front screen 2 or a possible damage to the sensitive sensor or the circuit board, to remedy this concern, Mau [0027] provides a resilient fashion by means of spring element 8 to press the heat conducting element 7 abutting the surface of front screen 2, eliminating possibilities of damage to the sensor or causing separation between front screen 2 and the heat conducting element 7, however nowhere does Mau teach or suggest or mention that the heat conducting element 7 is of a flexible body or made of flexible material.
With respect to the Applicants’ remarks to Claim 1 that, “Moreover, in Claim 2 of Mau, it is recited that the heat conducting element (7) is L-shaped and not designed as a pin like in the sensor according to the present invention” (Present remarks page 7), the Examiner respectfully disagrees.  
dot-like” on one or more points on the surface of the front screen 2, and Mau [0032] outlines that the heat conducting element 7 being “robust” which establishes that the heat conducting element 7 could indeed rigid and be of a pin like shape.
With respect to the Applicants’ remarks to Claim 1 that, “Mau fails to disclose or suggest that the rigid pin is part of the electrical connection of the sensor arrangement which extends into a plug housing” (Present remarks page 7), the Examiner respectfully disagrees.  
Mau [0014] clearly outlines that the metallization layer of the circuit board can be used for electric contact and can be connected to the a terminal of the temperature sensor, and Mau [0031] clearly outlines that circuit board is metalized on the side surfaces ensuring excellent heat conduction between the circuit board and the heat conducting element 7, establishing the heat conducting element 7 to be a part of the electrical connection of sensor arrangement.
With respect to the Applicants’ remarks to Claim 3 that, “the Examiner states that the printed circuit board with one layer configured as a thermal guide plate is discloses by Hartl, however Hartl discloses a thermally conductive film 21 which is arranged between the window and the carrier and thereby Hartl does not disclose, a layer of the circuit board as a thermal conductor and thereby the limitation is not anticipated by the arrangement of a thermal conductive film” (Present remarks page 7), the Examiner respectfully disagrees.  
he circuit carrier has at least two layers and one layer is configured as a thermal guide plate” which in a broadest reasonable interpretation is properly taught or suggest by the cited DE10325971 to Hartl. Hartl (In Fig 2) illustrate a carrier element 2 with sensors 3/8, a carrier component layer 22 and a thermally conductive film layer 21. One of an ordinary skilled in the art could reasonably accept that circuit carrier element 2 has more than one layer with one layer (21) being configured as a thermal guide plate.

	Accordingly, Examiner submits that the Claims of the present invention in a broadest reasonable interpretation consistent with the specification are properly taught or suggested by the cited art of record, as outlined in rejection of Claims 1-13 below. 

Claim Objections
Claims 5 is objected to because of the following typographical informalities: 
● In Claim 5, Line 2, “arrangement)” should be changed to read - - arrangement - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


Claim 12 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Mau et al (US 2009/0316751). 
Regarding Claim 12, Mau (In Figs 1-3) disclose a sensor arrangement (1) for measurement of the temperature of a pane (2), comprising: 
a circuit carrier (4) with a temperature sensor (3) arranged thereon, (Fig 2), wherein the circuit carrier (4) and the temperature sensor (3) are arranged in a housing (5), 
an electrical connection (metallization of circuit carrier), (¶ 14, II. 1-8) and a heat-conducting element (7) are guided out of the housing (5), (Fig 2), 
the heat-conducting element (7) is configured as a rigid pin (7, dot like, ¶ 28, II. 1-4, robust, ¶ 32, II. 1-5), (7 is a rigid pin with a rigid front end 4”) (Fig 1), 
the rigid pin (7) has a thermal connection and a mechanical connection to the circuit carrier (4), (¶ 12, II. 1-6), (Fig 2), 
the rigid pin (7) is provided and configured to make a thermal contact with the pane (2), (¶ 27, II. 17-21), and 
the rigid pin (7) is part of the electrical connection (metallization of circuit carrier), (¶ 14, II. 1-8, ¶ 31, II. 1-11) of the sensor arrangement (1).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 4-5, 7, 9 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Mau in view of Hartl (DE10325971).
	Regarding Claim 1, Mau (In Figs 1-3) disclose a sensor arrangement (1) for measurement of the temperature of a pane (2), comprising: 
a circuit carrier (4) with a temperature sensor (3) arranged thereon, (Fig 2), wherein the circuit carrier (4) and the temperature sensor (3) are arranged in a housing (5),
an electrical connection (metallization of circuit carrier), (¶ 14, II. 1-8) and a heat- conducting element (7) are guided out of the housing (5), (Fig 2), 
the heat-conducting element (7) is configured as a rigid pin (7), (7 is a rigid pin with a rigid front end 4”) (Fig 1), 
the rigid pin (7) has a thermal connection and a mechanical connection to the circuit carrier (4), (¶ 12, II. 1-6), (Fig 2), 
the rigid pin (7) is provided and configured to make a thermal contact with the pane (2), (¶ 27, II. 17-21). 

	Instead Hartl (In Fig 2) teaches wherein the circuit carrier (2/21) has at least two layers (Fig 2) and one layer (21) is configured as a thermal guide plate (21), (¶ 31, II. 7-10).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Mau with Hartl with the circuit carrier having at least two layers and one layer being configured as a thermal guide plate to benefit from ensuring excellent thermal coupling of the sensor unit to the motor vehicle window preventing fogging on the windows which may obstruct the driver’s view of the road condition (Hartl ¶ 11, II. 1-4).
Regarding Claim 2, Mau in view of Hartl disclose the limitations of claim 1, however Mau (In Fig 2) further discloses wherein the rigid pin (7) is part of the electrical connection of the sensor arrangement (1), (¶ 14, II. 1-8).
Regarding Claim 4, Mau in view of Hartl disclose the limitation of claim 1, however Mau as modified does not disclose wherein the thermal guide plate when viewed from the sensor is the second layer.
Instead Hartl (In Fig 2) further teaches wherein the thermal guide plate (21) when viewed from the sensor (8) is the second layer (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Mau with Hartl with the thermal 
Regarding Claim 5, Mau in view of Hartl disclose the limitations of claim 1, however Mau as modified does not disclose wherein the sensor arrangement has a sensor for measurement of internal moisture and a sensor for measurement of internal temperature.
Instead Hartl (In Fig 2) teaches wherein the sensor arrangement has a sensor (3) for measurement of internal moisture and a sensor (8) for measurement of internal temperature.
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Mau with Hartl with an internal temperature and moisture sensors to benefit from regulating the vehicle interior air conditioning system preventing condensation and fogging in the interior of the vehicle (Hartl ¶ 1, II. 3-6, ¶ 3, II. 1-4).
Regarding Claim 7, Mau in view of Hartl disclose the limitations of claim 1, however Mau as modified does not disclose wherein the rigid pin is connected thermally to a surface element which makes a larger thermal contact with the pane than the rigid pin itself.
Instead Hartl (In Fig 2) teaches wherein the rigid pin (9) is connected thermally to a surface element (4/5/6/22) which makes a larger thermal contact with the pane (20) than the rigid pin (9) itself.

Regarding Claim 9, Mau in view of Hartl disclose the limitation of claim 1, however Mau does not disclose wherein the temperature sensor is connected to the thermal guide plate by a thermally conductive but electrically insulating material.
Instead Hartl (In Fig 2) further teaches wherein the temperature sensor (8) is connected to the thermal guide plate (21) by a thermally conductive but electrically insulating material (FR4 material), (¶ 20, II. 1-3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Mau with Hartl with the temperature sensor connected to the thermal guide plate by a thermally conductive but electrically insulating material to benefit from ensuring excellent thermal coupling of the sensor unit to the motor vehicle window preventing fogging on the windows which may obstruct the driver’s view of the road condition (Hartl ¶ 11, II. 1-4).
Regarding Claim 13, Mau (In Figs 1-3) disclose a sensor arrangement (1) for measurement of the temperature of a pane (2), comprising: 4856-4255-5912, v. 1Application No. 16/563,613 Attorney Docket No. 5447/0251PUS 1 Response to Office Action dated 7 Oct 2021 Page 4 of 9 

an electrical connection (metallization of circuit carrier), (¶ 14, II. 1-8) and a heat-conducting element (7) are guided out of the housing (5), (Fig 2), 
the heat-conducting element (7) is configured as a rigid pin (7), (7 is a rigid pin with a rigid front end 4”) (Fig 1), that the rigid pin (7) has a thermal connection and a mechanical connection to the circuit carrier (4), (¶ 12, II. 1-6), (Fig 2), 
the rigid pin (7) is provided and configured to make a thermal contact with the pane (2), (¶ 27, II. 17-21).
However Mau does not disclose wherein the rigid pin is connected thermally to a surface element which makes a larger thermal contact with the pane than the rigid pin itself, and the surface element is part of the electrical connection and part of a plug element.
Instead Hartl (In Fig 2) teaches wherein the rigid pin (9) is connected thermally to a surface element (4/5/6/22) which makes a larger thermal contact with the pane (20) than the rigid pin (9) itself, and the surface element (4/5/6/22) is part of the electrical connection (4) and part of a plug element (plug connection, ¶ 24, II. 1-8).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Mau with Hartl with the rigid pin connected thermally to a surface element which has a larger thermal contact with pane .
Claims 6 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Mau in view of Hartl and further in view of Niemann et al (US 2012/0006907).
Regarding Claim 6, Mau in view of Hartl disclose the limitations of claim 1, however Mau as modified does not disclose wherein the sensor arrangement is integrated in an optoelectronic rain sensor unit for motor vehicles.
Instead Niemann (In Fig 2) teaches wherein the sensor arrangement is integrated in an optoelectronic rain sensor unit for motor vehicles (¶ 31, II. 6-13).
 It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Mau with Hartl and further with Niemann with an optoelectronic rain sensor unit for the motor vehicle to benefit from detecting the wetting of the motor vehicle windshield so that the windshield wiper could be automatically activated to wipe the raindrops from the windshield which may obstruct the driver’s view of the road condition (Pankratz, DE102006060546B4, ¶ 2, II. 1-5).
Regarding Claim 8, Mau in view of Hartl and further in view of Niemann disclose the limitations of claim 6, however Hartl (In Fig 2) further teaches wherein the surface element (5/6/22) is part of the electrical connection (¶ 24, II. 1-8).
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Mau in view of Hartl and further in view of Chirino et al (US 3,999,004).
Regarding Claim 10, Mau in view of Hartl disclose the limitations of claim 1, however Mau as modified does not disclose wherein the thermal contact between the pin and the circuit carrier is made from metallization of the drill hole.
Instead Chirino (In Fig 5) teaches wherein the thermal contact between the pin (17) and the circuit carrier (10) is made from metallization of the drill hole (15), (Col 3, II. 32-34, II. 52-57). 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Mau with Hartl and further with Chirino with the thermal contact between the pin and the circuit carrier made by metallization of the drill hole to benefit from providing a multilayer ceramic substrate structure with adequate hollow type connections between two or more metalized planes within the substrate overcoming disadvantages of solid vias connections in ceramic substrate (Chirino Col 1, II. 46-66).
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Mau in view of Hartl and further in view of Pientka (DE4006420).
Regarding Claim 10, Mau in view of Hartl disclose the limitations of claim 1, however Mau as modified does not disclose wherein the thermal contact with pane is made in region of a black film.

It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Mau with Hartl and further with Pientka with the thermal contact with the pane is made in region of a black film to benefit from optical detection of foreign bodies such as rain drops on the surface of the transparent pane with secured attachment of the detector to the pane while blocking ultra violet light (Pientka ¶ 1, II. 1-4, ¶ 5, II. 8-91).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835                                                                                                                                                                                                        
/ZACHARY PAPE/Primary Examiner, Art Unit 2835